Citation Nr: 1508477	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-34 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a lumbosacral strain, to include as secondary to service-connected pes planus.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected pes planus.

4. Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issues of entitlement to service connection for a lumbosacral strain, to include as secondary to service-connected pes planus, entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected pes planus, and entitlement to service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus manifested in service and is related to service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran claims tinnitus had its onset in September 2002 or in 2003 and has continued since.  The Veteran's military occupational specialty (MOS) was an aircraft electronic countermeasures technician for three years and seven months, and a consolidated automatic support system technician for one year.  These Board finds these specialties consistent with noise exposure.  Because Hearing Conservation Data records show there was steady in-service noise exposure, the Board concedes in-service noise exposure.

On an April 2005 Report of Medical Assessment, the Veteran reported that he would be claiming "ringing in the ears" as a VA disability.  Additionally, the reverse side of the form notes "occasional tinnitus" in a list of problems suffered by the Veteran.  Accordingly, the Board finds sufficient evidence that tinnitus had its onset in service, as the Veteran claimed.

In the November 2010 VA audiology examination, the Veteran reported experiencing bilateral, periodic tinnitus.  The Veteran denied post-service noise exposure without the use of hearing protection at that time.  

The Veteran's lay statements regarding experiencing tinnitus, the date of onset, and implications that tinnitus has continued since service, constitute competent evidence in support of the claim.  Charles v. Principi, 16 Vet. App. 370 (2002).  Although the November 2010 VA audiology opinion concluded that the Veteran's tinnitus was less likely than not caused by or a result of service, the Board finds the opinion inadequate as it bases its rationale on a lack of hearing loss and the inaccurate factual premise that there was very little unprotected noise exposure during service.  As such, the Board accepts the Veteran's lay evidence that his current tinnitus was caused by service.

As the weight of the evidence reflects that the Veteran experienced tinnitus in service, he has been diagnosed as having current tinnitus, and his tinnitus has continued since service, service connection for tinnitus is warranted.  38 U.S.C.A. § 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2014).

The Veteran claims that his back disorder was caused or aggravated by his pes planus.  The record raises the issue of direct service connection as levoscoliosis was noted on a November 2004 service medical examination.  An opinion is, therefore, required as to whether the Veteran's current back disorder is related to the in-service noted disorder.  On the October 2010 VA spine examination, the examiner opined that there is no evidence in the medical literature establishing a connection between flat feet and the development of degenerative disease of the lumbar spine.  The opinion is inadequate as it does not address aggravation.  

The October 2010 examiner did not provide an opinion as to whether the Veteran's pain relates to the pain manifested in service, and as to whether the Veteran's current pain is secondary to service-connected pes planus.  

In his December 2012 VA Form 9, the Veteran claims that he was recently treated by a private medical provider for tinea versicolor.  No medical records have been requested or provided in connection with this disorder.  The identification of additional medical evidence triggers the duty to assist the Veteran develop his claim.  Additionally, a medical examination and opinion are needed as to a nexus between any current skin disorder and the in-service treatment for tinea versicolor.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records, to include private treatment records relating to the Veteran's claimed skin disorder.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2. Then, schedule the Veteran for a VA skin examination to determine the nature of any skin disability, to include tinea versicolor, and to obtain an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disability arose during service or is otherwise related to service.  An explanation based on specific facts of the case and related medical principles is needed.

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner.  The examiner should note on the VA examination report whether the Veteran's VA claims file was reviewed in connection with this examination.

3. Return the claims file to the examiner who conducted the October 2010 VA knee examination, if available, to provide the following opinions for the Veteran's complaints of bilateral knee pain:

a. Is it at least as likely as not (50 percent probability or greater) that such disability arose during service or is otherwise related to the Veteran's service, taking into account his complaints of and treatment for knee pain in December 2004 and February 2005?  

b. Is it at least as likely as not that the Veteran's knee pain is proximately due to, the result of, or aggravated by, his service-connected pes planus?  Please ensure the opinion addresses aggravation.

An explanation based on specific facts of the case and related medical principles is needed.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

4. Return the claims file to the examiner who conducted the October 2010 VA spine examination, if available, to provide the following opinions for the diagnosed disability of mild degenerative disease of the lumbar spine:

a. Is it at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's service, taking into account his March 2004 treatment for a fall on the right hip, and the "lumbar levoscoliosis" notation in the November 2004 Report of Medical Examination? 

b. Is it as least as likely as not that the Veteran's back disorder is aggravated by his service connected pes planus?

An explanation based on specific facts of the case and related medical principles is needed.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

5. If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


